Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, dated April 2, 1970, which suspended petitioner’s driver’s license for 30 days as of March 24, 1970, for a violation of section 1180 of the Vehicle and Traffic Law. Determination annulled, on the law, without costs. If we were not annulling the determination, we would reduce the suspension to seven days. The determination that petitioner was guilty of the violation in question was contrary to the credible evidence. Latham, Acting P. J., Shapiro, Gulotta and Christ, JJ., concur.